Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 1 of 32




                      EXHIBIT A
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 2 of 32
                                                                           |Page 1




                  U.S. DEPARTMENT OF EDUCATION
                       OFFICE FOR CIVIL RIGHTS




                  CASE PROCESSING MANUAL
                           (CPM)




                    EFFECTIVE DATE: MARCH 5, 2018
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 3 of 32
                                                                           |Page 2




                                           INTRODUCTION

  The mission of the Office for Civil Rights (OCR) is to ensure equal access to education and to promote
  educational excellence throughout the nation through vigorous enforcement of civil rights. The Case
  Processing Manual (CPM) provides OCR with the procedures to promptly and effectively investigate and
  resolve complaints, compliance reviews and directed investigations to ensure compliance with the civil
  rights laws and regulations enforced by OCR.
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 4 of 32
                                                                           |Page 3


  TABLE OF CONTENTS
  ARTICLE I: EVALUATION .................................................................................................................... 4
  Section 101    Privacy Act And Freedom Of Information Act ..................................................................................................................................... 4
  Section 102    Determine Whether The Information Provided Is Subject To Further Processing Pursuant To OCR’s Case Processing Manual ...... 4
  Section 103    Assign A Case Number And Establish A File ....................................................................................................................................... 6
  Section 104    Acknowledge The Complaint ................................................................................................................................................................ 7
  Section 105    Obtain A Consent Form ......................................................................................................................................................................... 7
  Section 106    Determine Whether The Allegations Are Timely ................................................................................................................................. 8
  Section 107    Determine Whether A Waiver Should Be Granted ............................................................................................................................... 8
  Section 108    Dismissal Of Allegations ....................................................................................................................................................................... 9
  Section 109    Rapid Resolution Process .................................................................................................................................................................... 12
  Section 110    Opening The Complaint Allegation(s) For Investigation .................................................................................................................... 12
  ARTICLE II: FACILITATED RESOLUTION BETWEEN THE PARTIES PROCESS ................. 13
  Section 201   Roles ..................................................................................................................................................................................................... 13
  Section 202   Initiation and Termination of the FRBP Process ................................................................................................................................. 13
  Section 203   Confidentiality of the FRBP Process ................................................................................................................................................... 13
  Section 204   Successful Conclusion of the FRBP Process ....................................................................................................................................... 14
  Section 205   Breach of FRBP Agreements ............................................................................................................................................................... 14
  Section 206   Investigative Determination When FRBP is not Achieved ................................................................................................................. 14
  ARTICLE III: CASE PLANNING, INVESTIGATION AND RESOLUTION ................................ 14
  Section 301   Case Planning ....................................................................................................................................................................................... 15
  Section 302   Resolution Agreement Reached During an Investigation ................................................................................................................... 15
  Section 303   Investigative Determinations ............................................................................................................................................................... 16
  Section 304   Guidelines for Resolution Agreements................................................................................................................................................ 19
  Section 305   Letter of Impending Enforcement Action............................................................................................................................................ 19
  Section 306   Referrals from the Department of Justice (DOJ) and the Equal Employment Opportunity Commission (EEOC) ............................ 20
  ARTICLE IV: COMPLIANCE REVIEWS AND DIRECTED INVESTIGATIONS ........................ 20
  Section 401   Compliance Reviews ............................................................................................................................................................................ 20
  Section 402   Directed Investigations ........................................................................................................................................................................ 20
  ARTICLE V: MONITORING RESOLUTION AGREEMENTS ........................................................ 21
  Section 501   Respond to Monitoring Reports and Verify Recipient’s Implementation ........................................................................................... 21
  Section 502   Implementation problems .................................................................................................................................................................... 21
  Section 503   Modifications of Agreements .............................................................................................................................................................. 21
  Section 504   Conclusion of Monitoring ..................................................................................................................................................................... 22
  ARTICLE VI: INITIATION OF ENFORCEMENT ACTION ........................................................... 22
  Section 601   Initiate Administrative Proceedings Where Appropriate .................................................................................................................... 22
  Section 602   Refer to DOJ Where Appropriate ........................................................................................................................................................ 22
  Section 603   Enforcement for Denial of Access ....................................................................................................................................................... 22
  Section 604   Enforcement for Failure To Comply With OCR Agreement .............................................................................................................. 23
  ARTICLE VII: APPENDICES ............................................................................................................... 23
  Section 701   Special Intake Procedures ................................................................................................................................................................... 23
                 (a) Age Discrimination Complaints .................................................................................................................................................. 23
                 (b) Title VI Complaints against Proprietary Schools ........................................................................................................................ 24
                 (c) Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R. §§ 42.601 – 42.613)......... 25
                 (d) Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i)) ............................................................. 25
                 (e) Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29 C.F.R. Part 1640) ...................... 26
  Section 702   Data Collection and Information Gathering ....................................................................................................................................... 26
                 (a) Generally ...................................................................................................................................................................................... 26
                 (b) OCR’s Authority to Obtain Information ..................................................................................................................................... 27
                 (c) Requests for Records ................................................................................................................................................................... 27
                 (d) Interviews .................................................................................................................................................................................... 28
                     1. Introduction .............................................................................................................................................................................. 28
                     2. Notice ...................................................................................................................................................................................... 28
                     3. Privacy ...................................................................................................................................................................................... 29
                     4. Interviews with Minors (Persons under 18) or Legally Incompetent Individuals ................................................................... 29
                     5. Records of Interviews .............................................................................................................................................................. 29
  Section 703   Freedom of Information Act and Privacy Act ..................................................................................................................................... 30
  Section 704   Recipients Operating Under Federal Court Order ............................................................................................................................... 30
                 (a) United States a Party .................................................................................................................................................................... 30
                 (b) United States Not a Party............................................................................................................................................................. 31
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 5 of 32
                                                                           |Page 4


  ARTICLE I: EVALUATION
  Upon receipt, OCR will determine whether the written information provided to the U. S. Department of
  Education (Department) is subject to further processing pursuant to OCR’s Case Processing Manual.
  OCR will provide complainants1 with assistance regarding the nature of their rights and of the OCR
                                              0F




  investigation process. As appropriate, OCR will provide reasonable assistance to complainants who are
  persons with disabilities, individuals of limited English proficiency, and persons whose communication
  skills are otherwise limited. All written information provided to OCR should include the sender’s contact
  information. 2 Written information may be filed online as well as by mail, electronic mail, or fax.
                   1F




  SECTION 101              PRIVACY ACT AND FREEDOM OF INFORMATION ACT
  To investigate the complaint, OCR may collect and analyze personal information. The Privacy Act of
  1974, 5 U.S.C. § 552a, and the Freedom of Information Act (FOIA), 5 U.S.C. § 552, govern the use of
  personal information collected by OCR. OCR does not reveal the name or other personal information
  about an individual unless: (1) such information is necessary for the completion of an investigation or in
  enforcement activities against an institution that violates the laws and regulations enforced by OCR; (2)
  such information is required to be disclosed under FOIA or the Privacy Act; or (3) such information is
  permitted to be disclosed under both FOIA and the Privacy Act and OCR determines disclosure would
  further an interest of the Department or the United States.

  In addition, subject to the restrictions imposed by FOIA and the Privacy Act, OCR may release certain
  information about a complaint to the press or general public, including the name of the school or
  institution; the date a complaint was filed; the type of discrimination included in a complaint; the date a
  complaint was resolved, dismissed or closed; the basic reasons for OCR’s decision; or other related
  information. Under these circumstances, any information OCR releases to the press or general public will
  not include the complainant’s name or the name of the person on whose behalf the complaint was filed
  except as noted in the paragraph above. All information within case files is subject to FOIA and the
  Privacy Act. See CPM Section 703.

  SECTION 102 DETERMINE WHETHER THE INFORMATION PROVIDED IS SUBJECT TO
  FURTHER PROCESSING PURSUANT TO OCR’S CASE PROCESSING MANUAL
  Upon receipt, OCR will determine whether the information provided to the Department is subject to
  further processing pursuant to OCR’s Case Processing Manual, as follows:
  (a) Not all information that OCR receives is sufficient to constitute a complaint subject to further
      processing pursuant to OCR’s Case Processing Manual. The following are not subject to further
      processing:

       (i)         anonymous correspondence
       (ii)        courtesy copies of correspondence or documentation filed with or otherwise submitted to
                   another person or entity
       (iii)       inquiries that seek advice or information from OCR
       (iv)        allegations that are communicated to OCR orally
       (v)         written information that relies exclusively on statistical data, media reports, journals/studies,
                   and/or other published articles as the basis for the alleged discrimination3                          2F




  1
    This manual uses the term “complainant” throughout. Note: The term “complainant” may also refer to the person or group injured by the
  alleged discriminations on whose behalf a complainant files a complaint.
  2
    Contact information should include, for example, mailing address, phone number, or an electronic mail address.
  3
    At OCR’s discretion, such information/data as listed under (v) may be sufficient to justify the provision of technical assistance or the opening of
  a compliance review or directed investigation. See CPM Article IV.
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 6 of 32
                                                                           |Page 5



  (b) OCR must have subject matter jurisdiction over the subject matter of the allegation(s). An
      allegation(s) over which OCR lacks subject matter jurisdiction is not subject to further processing
      pursuant to OCR’s Case Processing Manual.

      For OCR to establish subject matter jurisdiction, the written information must allege, or OCR must be
      able to infer from the facts given, an allegation of: (1) discrimination based on race, color, national
      origin, sex, disability or age, (2) discrimination in violation of the Boy Scouts of America Equal
      Access Act of 2001, or (3) retaliation for the purpose of interfering with any right or privilege secured
      by the civil rights laws and regulations enforced by OCR, or as a result of making a complaint,
      testifying, or participating in any manner in an OCR proceeding. See 34 C.F.R. §§ 100.7(e), 104.61,
      106.71, 108.9, 110.34; and 28 C.F.R. § 35.134.

      OCR has jurisdiction pursuant to the following statutory and regulatory authorities:

      •   Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d et seq., 34 C.F.R. Part 100.
          Under Title VI, OCR has jurisdiction to investigate complaints involving individuals covered by
          the law (e.g., applicants, students, parents) and certain employment complaints based on race,
          color, or national origin. With respect to employment, OCR has jurisdiction if: (1) the alleged
          discrimination could adversely affect program beneficiaries on the basis of race, color, or national
          origin, or (2) a primary objective of the federal financial assistance is to provide employment.
          See CPM subsection 701(b) for processing Title VI complaints with respect to proprietary
          vocational schools. For employment complaints, OCR follows procedures consistent with the
          employment coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part 1691, see CPM
          subsection 701(c).
      •   Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. §§ 1681 et seq., 34
          C.F.R. Part 106.
          Under Title IX, OCR has jurisdiction to investigate complaints involving individuals covered by
          the law (e.g., applicants, students, parents) and employment complaints based on sex that involve
          educational programs and activities. For employment complaints, OCR follows procedures
          consistent with the employment coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part
          1691. See CPM subsection 701(c).
      •   Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, 34 C.F.R. Part
          104.
          Under Section 504, OCR has jurisdiction to investigate complaints involving individuals covered
          by the law (e.g., applicants, students, parents) and employment complaints based on disability.
          For employment complaints, OCR follows procedures consistent with the employment
          coordination regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640. See CPM subsection
          701(e).
      •   Age Discrimination Act of 1975, 42 U.S.C. §§ 6101 et seq., 34 C.F.R. Part 110.
          Under the Age Discrimination Act, OCR has jurisdiction to investigate complaints involving
          individuals covered by the law (e.g., applicants, students, parents). For instructions regarding
          referral of complaints to the Federal Mediation and Conciliation Service (FMCS) before
          investigation, see CPM subsection 701(a). OCR does not have jurisdiction over employment
          under the Age Discrimination Act. See CPM subsection 701(a).
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 7 of 32
                                                                           |Page 6


      •   Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131 et seq., 28 C.F.R.
          Part 35.

          Under Title II, OCR has jurisdiction to investigate complaints involving individuals covered by
          the law (e.g., applicants, students, parents) and employment complaints based on disability. For
          employment complaints, OCR follows procedures consistent with the employment coordination
          regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640, which address coordinating disability
          employment complaints with DOJ and EEOC. See CPM subsection 701(e).

      •   Boy Scouts of America Equal Access Act of 2001, 20 U.S.C. § 7905, 34 C.F.R. Part 108.
          Under the Boy Scouts Act, OCR has jurisdiction to investigate complaints involving the denial of
          equal access or a fair opportunity to meet to, or discrimination against, any group officially
          affiliated with the Boy Scouts of America or officially affiliated with any other youth group listed
          in Title 36 of the United States Code.

  (c) OCR must have personal jurisdiction over the entity alleged to have discriminated. An allegation(s)
      over which OCR lacks personal jurisdiction is not subject to further processing pursuant to OCR’s
      Case Processing Manual.

      Under Title VI, Title IX, Section 504, and the Age Discrimination Act, OCR has jurisdiction over
      institutions that receive federal financial assistance from the Department and institutions for which
      OCR has been delegated authority from other federal agencies. Under Title II, OCR has jurisdiction
      over public elementary and secondary education systems and institutions, public institutions of higher
      education and vocational education (other than schools of medicine, dentistry, nursing, and other
      health-related schools), and public libraries – regardless of whether these institutions receive federal
      financial assistance. Under the Boy Scouts Act, OCR has jurisdiction over public elementary schools,
      public secondary schools, local educational agencies and State educational agencies that receive funds
      made available through the Department.

      Where appropriate, OCR will refer the written information to the appropriate agency. See CPM
      Section 701.

      When OCR determines that the written information provided to the Department pursuant to CPM
      Section 102 (a), (b), or (c) is not subject to further processing pursuant to OCR’s Case Processing
      Manual, it will notify the sender in writing of its determination.

  SECTION 103       ASSIGN A CASE NUMBER AND ESTABLISH A FILE

  OCR’s complaint processing commences on the date that a complaint is received by the appropriate OCR
  Regional Office. Complaints received by the Regional Office via electronic mail or fax after 5:00 p.m.
  local time, over a weekend, or on a holiday will be considered received on the next workday. Upon
  receipt of the complaint by the appropriate Regional Office (“Case opening date” in the Case
  Management System (CMS)), OCR assigns a case number and establishes a case file.

  The following guidelines will be applied in determining how many case numbers should be assigned:

      •   When OCR receives written information at or around the same time by the same complainant that
          raises identical allegations against the same recipient, OCR will assign one case number to the
          complaints.
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 8 of 32
                                                                           |Page 7


       •     When OCR receives written information alleging discrimination against multiple recipients and
             OCR has determined that the written information is appropriate for further processing pursuant to
             CPM Section 102, OCR will assign a separate case number to each recipient4 named. If, during                3F




             the course of the investigation, OCR determines that other recipients are involved in the alleged
             acts of discrimination, OCR will assign a separate case number for each such recipient; the case
             opening date is the date on which OCR determines that other recipients are involved.
       •     Written information from more than one person against the same recipient that contains
             different or distinct allegations are assigned separate case numbers.
       •     Written information from one or more than one person that raises the same or a similar allegation
             based on the same operative facts against the same recipient may be assigned one case number
             when OCR makes this determination prior to the docketing. When OCR is currently
             investigating a case against the same recipient, written information that is filed subsequently and
             that raises substantially identical allegations will be assigned a separate case number(s) and
             reviewed to determine whether to consolidate with the existing investigation and dismiss the
             subsequent case under CPM Section 108.
       •     New allegations filed by the same person against the same recipient after OCR has begun to
             investigate the original complaint are reviewed on a case-by-case basis to determine whether the
             allegations should be added to the open complaint or assigned a separate case number and, if
             assigned a separate case number, whether to consolidate the investigation of the subsequent
             complaint with the investigation of the allegation(s) in the original case.

  SECTION 104              ACKNOWLEDGE THE COMPLAINT
  OCR will promptly acknowledge in writing receipt of the complaint and provide a Consent Form to the
  complainant. OCR will also inform the complainant that the complaint will be evaluated to determine
  whether OCR will proceed to investigate the allegations and that further communications about complaint
  processing will be forthcoming. A Consent Form, a Complaint Form, and OCR Complaint Processing
  Procedures are available online at: (https://www2.ed.gov/about/offices/list/ocr/docs/howto.html?src=rt).

  SECTION 105              OBTAIN A CONSENT FORM
  When disclosure of the identity of the complainant is necessary in order to resolve the complaint, OCR
  will require written consent before proceeding. The complainant will be informed that the complaint will
  be closed if written consent is necessary in order to resolve the complaint and is not received within 20
  calendar days of the date that the Consent Form was provided with the acknowledgement letter or the date
  OCR requests the Consent Form from the complainant, whichever is earlier. The signed Consent Form
  may be submitted to OCR by mail, fax, electronic mail or in person. If OCR does not receive a signed
  written Consent Form, and it is necessary in order to resolve the complaint, the complaint will be
  dismissed and the complainant so informed in writing.

  A complainant filing on behalf of or pertaining to another person(s) is responsible for securing any
  necessary written consent from that individual, including when a parent files for a student over the age of
  18 or one who becomes 18 while the complaint is under investigation or in monitoring. Where the person
  is a minor (under the age of 18) or a legally incompetent adult, the Consent Form must be signed by that
  4
   This manual uses the term “recipient” throughout. With respect to Title VI, Title IX, Section 504 and the Age Discrimination Act, a recipient is
  an entity that receives federal financial assistance. With respect to the Boy Scouts of America Equal Access Act, a recipient is a public
  elementary or secondary school or local or State educational agency that receives funds made available through the Department and with respect
  to Title II, the term is intended to include public entities whether or not they receive federal financial assistance. Specifically, the Department of
  Justice has identified the Department of Education as the designated agency to carry out Title II compliance activities regarding public
  elementary and secondary education systems and institutions, public institutions of higher education and vocational education (other than schools
  of medicine, dentistry, nursing, and other health-related schools) and public libraries.
Case ProcesCase
           sing M1:18-cv-01568-TDC
                 anual             Document 49-3 Filed 02/11/19 Page 9 of 32
                                                                           |Page 8


  person’s parent or legal guardian. Parental or legal guardian consent may not be required for persons
  under the age of 18 if they are emancipated under state law and are therefore considered to have obtained
  majority. Proof of emancipation, incompetence, and/or legal guardianship must be provided if requested
  by OCR.
  SECTION 106             DETERMINE WHETHER THE ALLEGATIONS ARE TIMELY
  OCR will take action only with respect to those allegations (except allegations of age discrimination and,
  in special circumstances, allegations relating to breach of Facilitated Resolution Between the Parties
  agreements) that have been filed within 180 calendar days of the date of the alleged discrimination,
  unless the complainant is granted a waiver under CPM Section 107. With respect to allegations of age
  discrimination, OCR will take action with respect to those complaint allegations that have been filed
  within 180 days of the date the complainant first had knowledge of the alleged discrimination. OCR may
  extend this time limit for age discrimination complaints for good cause shown. See CPM subsection
  701(a). With respect to the timeliness requirements for allegations relating to the breach of Facilitated
  Resolution Between the Parties agreements, see CPM Section 205.

  The filing date of a complaint for the purpose of determining timeliness is the following:
        •    The filing date of complaints submitted online or by electronic mail or fax is the date the
             complaint was sent to OCR.
       •     The filing date of complaints submitted by mail is the date the complaint is postmarked.
       •     For Title II complaints referred from DOJ, the filing date is the date the complaint was received
             by DOJ.

  Timely allegations may include those where the complainant alleges a continuing violation and/or a
  pattern or practice of discrimination.

  SECTION 107             DETERMINE WHETHER A WAIVER SHOULD BE GRANTED
  If a complaint allegation5 is not filed in a timely manner (see CPM Section 106), where appropriate, OCR
                                   4F




  will notify the complainant of the opportunity to request a waiver. 6OCR may grant a waiver of the 180-
                                                                                           5F




  day filing requirement for reasons such as:
      (a) The complainant could not reasonably be expected to know the act was discriminatory within the
          180-day period, and the complaint allegation was filed within 60 days after the complainant could
          reasonably have become aware of the alleged discrimination (note that lack of previous awareness
          of OCR or the civil rights laws and regulations enforced by OCR is not a basis for a waiver).
      (b) The complainant was unable to file a complaint because of incapacitating illness or other
          incapacitating circumstances during the 180-day period, and the complaint allegation was filed
          within 60 days after the period of incapacitation ended.
      (c) The complainant filed a complaint alleging the same or similar allegation based on the same
          operative facts within the 180-day period with another federal, state, or local civil rights
          enforcement agency, or federal or state court, and filed a complaint with OCR within 60 days after
          the other agency had completed its investigation or, in the case of a court, there had been no
          decision on the merits or settlement of the complaint allegations. Dismissal with prejudice is
          considered a decision on the merits.


  5
    Although the manual refers to “complaints” and “complaint allegations,” OCR makes a determination as to each allegation in a complaint. For
  example, in a single complaint, OCR may decide that it is appropriate to proceed to complaint investigation on one or more allegations while
  dismissing another allegation or other allegations. The complainant will be informed of OCR’s decision with respect to each allegation.
  6
    OCR’s complaint form notifies the complainant of the opportunity to request a waiver of OCR’s timeliness requirement.
Case ProceCase
          ssing M1:18-cv-01568-TDC
                  anual            Document 49-3 Filed 02/11/19 Page 10 of 32
                                                                           |Page 9


      (d) The complainant filed, within the 180-day period, an internal grievance with the recipient of federal
          financial assistance, or a due process hearing, alleging the same discriminatory conduct that is the
          subject of the OCR complaint, and the complaint is filed no later than 60 days after the internal
          grievance is concluded.
      (e) Unique circumstances generated by OCR’s action have adversely affected the complainant.

  SECTION 108             DISMISSAL OF ALLEGATIONS

  Allegations can be dismissed during the evaluation stage of case processing or after the allegations have
  been opened for investigation.

  In the evaluation stage, OCR will assist the complainant in understanding the information that OCR
  requires in order to proceed to the investigation of the complainant’s allegation(s). This will include
  explaining OCR’s investigation process and the rights of the complainant under the statutes and
  regulations enforced by OCR. OCR will also specifically identify the information necessary for OCR to
  proceed to investigation. OCR staff will provide reasonable assistance to complainants who are persons
  with disabilities, individuals of limited English proficiency, or persons whose communication skills are
  otherwise limited.

  When an allegation(s) is dismissed during the evaluation stage, OCR will issue a letter to the complainant
                                          7
  explaining the reason for the decision. When a complaint allegation is dismissed after the complaint
                                                      6F




  allegation has been opened for investigation, OCR will issue a letter to the complainant and the recipient
  explaining the reason for the decision.

  Where the Regional Office has approved issuance of a final determination under CPM Section 303 with
  regard to any allegation(s), OCR will not dismiss the allegation(s), but will proceed in accordance with
  CPM Section 303.

  OCR will dismiss an allegation, or, if appropriate, the complaint in its entirety, when:

  (a) The allegation, on its face or as clarified, fails to state a violation of one of the laws and regulations
      OCR enforces.

  (b) The allegation lacks sufficient detail (e.g., who, what, where, when, how) for OCR to infer that
      discrimination or retaliation may have occurred or is occurring.

  (c) The allegation is so speculative, conclusory8 or incoherent that it is not sufficiently grounded in fact
                                                                  7F




      for OCR to infer that discrimination or retaliation may have occurred or may be occurring.

        Before dismissing an allegation(s) under CPM subsections 108 (b) or (c), OCR will contact the
        complainant either by telephone or in writing (by letter or via electronic mail) to explain the
        information necessary for OCR to open an investigation of the allegation(s). If this contact is made
        by telephone and the necessary information is not provided, OCR will dismiss the allegation(s) unless
        the complainant requests additional time to provide the information; in such case, OCR will notify the
        complainant that the information must be received within 14 calendar days of the date of the

  7
   In circumstances where the complaint has been referred to the Federal Mediation and Conciliation Service, OCR will also notify the recipient of
  the dismissal.
  8
   This provision applies where the complaint allegation (including any additional information provided by the complainant) does not provide
  sufficient information to raise the allegation above the level of speculation. The complaint must provide more than conclusions of alleged
  violations of the laws and regulations enforced by OCR.
                Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 11 of 32
   CaseProcessingManual                                                                                                             |Page 10

           telephone contact. OCR will memorialize the conversation in writing for the file. If contact is made
           in writing, OCR will ask the complainant to provide this information to OCR within 14 calendar days
           of the date of the written request and advise the complainant that the allegation(s) will be dismissed if
           the information is not received by that date. OCR will dismiss the allegation(s) if the requested
           information is not received within 14 calendar days of the date of the telephonic or written request.

 (d) Based on a review of the documents and/or information received from the complainant, OCR is unable
     to conclude that the allegation establishes a violation of one of the laws and regulations OCR enforces.

 (e) The allegation is not timely filed with OCR pursuant to CPM Section 106 and a waiver was not
     requested or was requested but not granted pursuant to CPM Section 107.

 (f) OCR determines that a signed Consent Form is required to proceed with an investigation, and the
     Consent Form has not been provided.

 (g) The same or a similar allegation based on the same operative facts has been filed either by the
     complainant or someone other than the complainant against the same recipient with another federal,
     state, or local civil rights enforcement agency9 or through a recipient’s internal grievance procedures,
                                                                       8F




     including due process proceedings, and

         i.      The same or similar allegation(s) filed with OCR involve the same operative facts currently
                 pending before another federal, state, or local civil rights enforcement agency or through a
                 recipient’s internal grievance procedures, including due process proceedings, and OCR
                 anticipates that all allegations will be investigated and that there will be a comparable resolution
                 process pursuant to legal standards that are acceptable to OCR. OCR will advise the complainant
                 that she or he may re-file within 60 days of the completion of the other entity’s action. Generally,
                 OCR will not conduct its own investigation; instead, OCR reviews the results of the other entity’s
                 determination and decides whether the other entity provided a comparable resolution process
                 pursuant to legal standards that are acceptable to OCR.

        ii.      The same or similar allegation(s) filed with OCR involve the same operative facts that has been
                 resolved by another federal, state, or local civil rights enforcement agency or through a
                 recipient’s internal grievance procedures, including due process proceedings, and all
                 allegations were investigated and there was a comparable resolution process pursuant to legal
                 standards that are acceptable to OCR.

In addition, OCR will dismiss allegations raised with OCR that could have been raised in the proceeding
currently pending before another federal, state, or local civil rights enforcement agency or through a
recipient’s internal grievance procedures, including due process proceedings.

(h) The same or a similar allegation based on the same operative facts has been filed either by the
    complainant or someone other than the complainant against the same recipient with state or federal
    court. An OCR complaint may be re-filed within 60 days following termination of the court
    proceeding if there has been no decision on the merits or settlement of the complaint allegations.
    Dismissal with prejudice is considered a decision on the merits.

In addition, OCR will dismiss allegations raised with OCR that could have been raised in the proceeding
currently pending before state or federal court.

(i) OCR obtains credible information indicating that the allegations raised by the complainant are
    currently resolved or are no longer appropriate for investigation.
   9
       Also includes agencies (such as, for example, state educational agencies) that have jurisdiction to investigate such complaints.
           Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 12 of 32
   CaseProcessingManual                                                                          |Page 11
(j) A class action with the same or a similar allegation(s) with the same operative facts has been filed against
    the same recipient with state or federal court. An OCR complaint may be re-filed within 60 days following
    termination of the court proceeding if there has been no decision on the merits or settlement of the state or
    federal complaint.

(k) The complaint filed by the complainant or someone other than the complainant against the same recipient
    raises the same or similar allegation(s) based on the same operative facts that was previously dismissed by
    OCR pursuant to subsections 108 (a), (e), g(ii), (i), (l), (n), (r), (s), (t), or (u).

(l) OCR has recently investigated or is currently investigating the same or similar allegation(s) based on
    the same operative facts involving the same recipient in a compliance review, directed investigation,
    or an OCR complaint.

(m) The complainant withdraws the complaint.

(n) OCR transfers or refers the complaint to another agency for investigation. See CPM Section 701.

(o) The death of the complainant makes it impossible to investigate the allegations fully, or forecloses the
    possibility of individual relief.

(p) OCR determines that its ability to complete an investigation is substantially impaired by the
    complainant's refusal to provide information that is reasonably accessible to the complainant and is
    necessary for investigation of the complaint. OCR will include documentation in the case file of its
    efforts to contact the complainant by phone, in writing, or via electronic mail to request the necessary
    information and of the complainant’s refusal to provide information.

(q) OCR determines that its ability to complete an investigation is substantially impaired by its inability
    to contact the complainant in order to obtain information that is necessary for investigation of the
    complaint. OCR will include documentation in the case file of its unsuccessful efforts to contact the
    complainant by phone, in writing, or via electronic mail to request the necessary information.

(r) OCR determines that it lacks jurisdiction over the subject matter of the complaint.

(s) OCR determines that it lacks jurisdiction over the entity alleged to have discriminated. When
    appropriate, OCR will refer the complaint to the appropriate agency. See CPM Section 701.

(t) A complaint is a continuation of a pattern of complaints previously filed with OCR by an individual or
    group against multiple recipients or a complaint(s) is filed for the first time against multiple recipients
    that, viewed as a whole, places an unreasonable burden on OCR’s resources. OCR may consider
    conducting a compliance review or providing technical assistance concerning the issues raised by the
    complaint.

(u) OCR determines that the allegation(s) is moot.
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 13 of 32
CaseProcessingManual                                                                           |Page 12

SECTION 109        RAPID RESOLUTION PROCESS

If an allegation(s) is not dismissed in the evaluation stage consistent with CPM Section 108, OCR may
elect to resolve the allegation(s) prior to issuing a letter of notification to the recipient by employing the
Rapid Resolution Process (RRP). RRP is an expedited case processing approach that can be utilized to
resolve cases in any of OCR’s statutory areas; RRP provides an opportunity to resolve complaints and to
obtain information and make determinations early. The outcomes in all RRP cases must meet OCR’s
standards for legal sufficiency. Any resolution agreement reached through RRP must be aligned with the
allegations in the complaint deemed appropriate for resolution pursuant to RRP. See CPM Article III.

Once OCR has received any necessary signed Consent Form from the complainant (see CPM Section
105) and has determined that the complaint is appropriate for RRP, OCR will promptly attempt to resolve
the complaint and obtain information necessary to make a compliance determination. OCR will contact
the recipient to determine if the recipient is interested in immediately resolving or has taken action to
resolve the complaint allegation(s). Where such interest is expressed, RRP may be used to resolve
complaints under the following circumstances:

  (a) Where a recipient has already taken action that will resolve the complaint, the complaint may be
      resolved without an agreement where compliance is verified and does not require monitoring by
      OCR. Under this circumstance, OCR will issue a dismissal letter pursuant to CPM Section 108(i).

  (b) Where a recipient has indicated that it is willing to take action in the future to resolve the complaint,
      or the recipient has already taken action that requires monitoring, the complaint may be resolved by
      obtaining a resolution agreement, the implementation of which OCR will monitor. See CPM
      Section 304. Under this circumstance, OCR will issue a resolution letter pursuant to CPM Section
      302(c).

  (c) Where OCR obtains sufficient information from the recipient to make a compliance determination
      pursuant to CPM Section 303, OCR will issue a letter of finding pursuant to CPM subsection 303(a)
      or OCR will issue a letter of finding and obtain a resolution agreement pursuant to CPM subsection
      303(b), the implementation of which OCR will monitor.

For cases in RRP, the Regional Office must ensure expeditious completion in accordance with case
processing procedures.

SECTION 110 OPENING THE COMPLAINT ALLEGATION(S) FOR INVESTIGATION

When OCR opens a complaint for investigation, it will issue letters of notification to the complainant and
the recipient that contain the following information:

    •   OCR's jurisdiction with applicable statutory and regulatory citations.
    •   The allegations to be investigated.
    •   A statement that OCR is a neutral fact-finder and citing the CPM.
    •   Information about OCR's Facilitated Resolution Between the Parties process.
    •   A statement that the complainant may have a right to file a private suit in federal court whether or
        not OCR finds a violation.
    •   Contact information for the OCR staff person who will serve as the complainant's and the
        recipient’s primary contact during the investigation and resolution of the complaint.

A copy of "OCR Case Processing Procedures" will be included with the letter to the recipient. A copy of
the complaint will be provided to the recipient upon request.
          Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 14 of 32
CaseProcessingManual                                                                         |Page 13


ARTICLE II: FACILITATED RESOLUTION BETWEEN THE PARTIES
PROCESS
SECTION 201        ROLES

The Facilitated Resolution Between the Parties (FRBP) process facilitates the resolution of complaints by
providing an opportunity for the parties involved to voluntarily resolve the complaint allegations. When
OCR determines that a complaint is appropriate for FRBP, it shall contact the parties to offer this
resolution option.

 (a) OCR's Role

      •    To serve as an impartial, confidential facilitator between the parties.
      •    To inform the parties of FRBP procedures, establish a constructive tone, and encourage the
           parties to work expeditiously and in good faith toward a mutually acceptable resolution.
      •    To review the allegations with the parties and assist both parties in understanding the pertinent
           legal standards and possible remedies.
      •    To facilitate a discussion between the parties regarding possible actions that the parties may
           consider in working toward a resolution.
      •    To offer assistance, as appropriate, with regard to reducing any resolution to writing. When an
           agreement is reached, the parties are informed that OCR will issue a closure letter reflecting the
           resolution of the complaint by agreement of the parties.

 (b) Role of the Participants

      • To participate in the discussions in good faith.
      • To consider offers or suggestions with an open mind and to work constructively toward a mutually
         acceptable resolution.
      • To implement any agreement in good faith.

OCR does not sign, approve, endorse or monitor any agreement reached between the parties.

SECTION 202        INITIATION AND TERMINATION OF THE FRBP PROCESS

If OCR determines that FRBP is appropriate and the complainant and the recipient are willing to proceed
with this resolution option, OCR will designate staff to facilitate an agreement between the recipient and
complainant. Staff assigned to conduct FRBP of a complaint shall not be staff assigned to the
investigation of that complaint.

An Agreement to Participate in FRBP must be reviewed and signed, verbally agreed to, or agreed to by
electronic mail by the complainant and recipient. In circumstances where verbal agreement is obtained,
the FRBP facilitator shall send a letter or electronic mail to the parties confirming the Agreement.

OCR has the discretion to suspend its investigation for up to 30 calendar days to facilitate an agreement
between the parties. If an agreement has not been reached, OCR will resume its investigation if it had
been suspended.

SECTION 203        CONFIDENTIALITY OF THE FRBP PROCESS

A Confidentiality Agreement must be reviewed and signed, verbally agreed to, or agreed to by electronic
mail by the FRBP facilitator and the parties to the FRBP (the complainant or complainant’s
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 15 of 32
CaseProcessingManual                                                                         |Page 14

representative and the recipient or recipient’s representative). In circumstances where verbal agreement is
obtained, the FRBP facilitator shall send a letter or electronic mail to the parties confirming this
Agreement.

In order to maintain confidentiality of the FRBP process, any notes taken during FRBP by the facilitator
and/or any records or other documents offered by either party to the facilitator during FRBP will be kept
in a separate file and will not be shared with the staff member(s) assigned to investigate the complaint.

SECTION 204       SUCCESSFUL CONCLUSION OF THE FRBP PROCESS

At the conclusion of FRBP, OCR will obtain a copy of a statement that the allegation(s) has been
resolved, signed by the complainant, or a copy of any agreement that has been signed by the parties.
Once resolution of any allegation has been obtained, OCR will notify the parties in writing that the
allegation(s) has been resolved; other outstanding allegations, if any, are to be resolved through the
investigation and resolution process. See CPM Article III. A copy of the agreement between the parties
or the signed statement from the complainant that the allegation(s) has been resolved will be attached to
the closure letter.

SECTION 205         BREACH OF FRBP AGREEMENTS

OCR will not monitor or enforce the agreement, but will inform the parties that if a breach occurs, the
complainant has the right to file another complaint. If a new complaint is filed, OCR will not address the
alleged breach of the agreement. Instead, OCR will determine whether to investigate the original
allegation. When making this determination, OCR will consider whether the alleged breach is material,
its relation to any alleged discrimination and any other factors as appropriate. To be considered timely,
the new complaint must be filed either within 180 calendar days of the date of the alleged discrimination
or within 60 calendar days of the date the complainant obtains information that a breach occurred,
whichever date is later.

SECTION 206       INVESTIGATIVE DETERMINATION WHEN FRBP IS NOT ACHIEVED

OCR will monitor the process of FRBP to ensure adequate time for completion of the investigation in the
event that FRBP is unsuccessful. Where FRBP is unsuccessful, investigation must proceed to ensure
completion in accordance with case processing procedures.

ARTICLE III: CASE PLANNING, INVESTIGATION AND RESOLUTION
OCR will ensure that investigations are legally sufficient and that they are dispositive of the allegations
under investigation. OCR can resolve allegations at any point during the course of the investigation if
appropriate. OCR resolution agreements will be drafted to ensure compliance with the civil rights laws
and regulations enforced by OCR.

When during the course of the investigation of a complaint, OCR identifies compliance concerns
involving issues that were not raised in the complaint, OCR may address any compliance concerns and/or
identified violations in the resolution letter or letter of findings and the resolution agreement or,
depending on the nature of the compliance concerns, provide technical assistance or consider the
compliance concerns for a possible compliance review or directed investigation. See CPM Sections 401
and 402.
         Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 16 of 32
CaseProcessingManual                                                                        |Page 15

SECTION 301        CASE PLANNING
Case planning will begin as early as possible, will be thorough, and will be conducted throughout the life
of every case to ensure high quality decisions, prompt investigations and efficient use of OCR resources.
Planning decisions will reflect sound legal standards and will be adjusted as necessary to take into
account information obtained during case processing. See CPM Section 702. The scope of OCR’s
investigation and resolution activities will depend upon the particular complaint allegation(s) and
applicable legal standards. Regional Office management and investigative staff are accountable for
effective planning and will participate in critical planning decisions commensurate with the nature and
complexity of the case, to ensure consistent high quality casework.

The following essential elements of case planning will be addressed in every OCR file (unless
inapplicable):
    •    Allegation(s).
    •    OCR’s Jurisdiction over the subject matter and entity.
    •    Legal Standard, Regulatory Authority and Elements of Proof.
    •    Scope of the Investigation.
    •    Investigative Methods (i.e., what data and/or information are necessary to resolve the case and the
         means and methods OCR will employ to obtain the relevant data and/or information).
    •    Resolution Strategy.
The case file will contain documentation that supports the decisions made. Planning documentation
should be organized so that it can be readily located in the case file. Case planning should be documented
in the Case Planning Document.

SECTION 302        RESOLUTION AGREEMENT REACHED DURING AN INVESTIGATION
Allegations under investigation may be resolved at any time when, prior to the point when the Regional
Office issues a final determination under CPM Section 303, the recipient expresses an interest in
resolving the allegations and OCR determines that it is appropriate to resolve them with an agreement.
OCR will inform the recipient that this resolution process is voluntary. When OCR determines that it is
appropriate to resolve the allegations(s) pursuant to CPM Section 302, OCR will notify the complainant
of the recipient’s interest in resolution.
  (a)    Statement of the Case
         For cases with allegations proposed for resolution under CPM Section 302, OCR will prepare a
         Statement of the Case. The Statement of the Case must set forth:
           •   The allegations raised in the complaint.
           •   A statement of OCR’s jurisdictional authority, including recipient status and the statutory
               basis for the investigation.
           •   An explanation of the pertinent legal standard(s).
           •   Relevant background information.
           •   A summary of the investigation, including analysis of the evidence reviewed to date.
         The Statement of the Case must address all of the allegations proposed for resolution under CPM
         Section 302.

  (b) Timeframes and Procedures for Negotiations

        From the date that the proposed resolution agreement is shared with the recipient, OCR and the
        recipient will have a period of up to 30 calendar days within which to reach final agreement.
            Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 17 of 32
CaseProcessingManual                                                                           |Page 16

        During the negotiations period (which may be less than 30 days, at the discretion of OCR), OCR
        may suspend its investigation of the case. Where a final agreement is not reached by the 30th day,
        the investigation will resume no later than on the 31st day after negotiations were initiated;
        however, negotiations may continue while the investigation resumes. This 30-day period for
        suspension of the investigation in order to conduct negotiations cannot be restarted.

(c) Resolution Letters

    After the recipient signs the resolution agreement, OCR will issue a Resolution Letter, which will
    address all allegations in the case resolved pursuant to CPM Section 302. The letter must include, at
    a minimum:

        •     A statement of the allegations in the case.
        •     A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
              for the investigation.
        •     A statement that the recipient has signed a resolution agreement.
        •     A statement that, when fully implemented, the resolution agreement will address all of
              allegations and that OCR will monitor the implementation of the agreement. See CPM Section
              304 and CPM Article V.
        •     The following statement: “The complainant may have a right to file a private suit in federal
              court whether or not OCR finds a violation.” For service complaints under the Age
              Discrimination Act, the complainants may file in federal court only after they have exhausted
              administrative remedies. See CPM subsection 701(a).

A copy of the signed resolution agreement will be included with the resolution letter. OCR will monitor
the implementation of the agreement until the recipient has fulfilled the terms of the agreement. Upon
completion of the obligations under the agreement, OCR will close the case. See CPM Article V.

SECTION 303           INVESTIGATIVE DETERMINATIONS

At the conclusion of the investigation, OCR will determine, using a preponderance of the evidence
standard, whether:
    •       There is insufficient evidence to support a conclusion of noncompliance, or
    •       The evidence supports a conclusion of noncompliance.

(a) Insufficient Evidence Determination
    When OCR determines that the preponderance of the evidence does not support a conclusion that the
    recipient failed to comply with applicable regulations, OCR will issue a letter of finding(s) to the
    parties explaining the reasons for its decision. See CPM Section 303(e).
(b) Non-Compliance Determination
    OCR will negotiate a resolution agreement and issue a letter of finding(s) when OCR determines that
    the preponderance of the evidence supports a conclusion that the recipient failed to comply with
    applicable regulation(s). See CPM Sections 303(e) and 304.
(c) Mixed Determination
    A “mixed determination” is appropriate for complaints with multiple allegations, where the
    allegations will be resolved in different ways (e.g., investigation has found a violation with regard to
    some allegations and insufficient evidence with regard to other allegations; the investigation has
    found a violation with regard to some allegations and there are other allegations that are appropriate
                 Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 18 of 32
CaseProcessingManual                                                                                 |Page 17

        to resolve prior to the conclusion of the investigation pursuant to CPM Section 302; or OCR has
        found insufficient evidence with regard to some allegations and determined that other allegations are
        appropriate to resolve prior to the conclusion of the investigation pursuant to CPM Section 302). In a
        “mixed determination” case where OCR is a making determination pursuant to Section 303(b), OCR
        will negotiate a resolution agreement and issue a letter of finding(s). See CPM Sections 303(e) and
        304. In a “mixed determination” case where OCR is not making any determinations pursuant to
        303(b) but is resolving allegations pursuant to Section 302, OCR will issue a resolution letter
        pursuant to Section 302(c).

(d) Statement of the Case
    OCR will prepare a Statement of the Case for investigative determinations under CPM Section 303.
    The Statement of the Case must set forth:
                 •   Allegations raised in the complaint.
                 •   A statement of OCR’s jurisdictional authority, including recipient status and the statutory
                     basis for the investigation.
                 •   An explanation of the pertinent legal standard(s).
                 •   Relevant background information.
                 •   A statement of each allegation investigated and the findings of fact for each, including
                     analysis of the evidence on which the findings are based.
                 •   Conclusions for each allegation that reference the relevant facts, the applicable regulation(s),
                     and the appropriate legal standards.

(e) Letter of Finding(s)
    For insufficient evidence, non-compliance and mixed determinations that include non-compliance
    determinations, OCR will issue a letter of finding(s) explaining the reason(s) for its decision. 10
        9F




    Letters of finding(s) will address all allegations in the case. The letter must include, as appropriate:

             •
          A statement of the allegations in the case.
             •
          A statement of OCR’s jurisdictional authority, including recipient status and the statutory
          basis for the investigation.
      • A statement of the findings of fact for each allegation, supported by any necessary explanation
          and/or analysis of the evidence on which the findings are based.
      • Conclusions for each allegation that reference the relevant facts, the applicable regulation(s)
          and OCR policy, and the appropriate legal standards.
      • The statement, "The complainant may have a right to file a private suit in federal court whether
          or not OCR finds a violation." For service complaints under the Age Discrimination Act, the
          complainants may file in federal court only after they have exhausted administrative remedies.
          See CPM subsection 701(a).
(f) Timeframes and Procedures for Negotiations
    From the date that the proposed resolution agreement is shared with the recipient, OCR and the
    recipient will have a period of up to 90 calendar days within which to reach final agreement.




10
     For recipients operating under federal court order, see CPM Section 704.
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 19 of 32
CaseProcessingManual                                                                         |Page 18



(g) Agreement Reached Within the 90-day Period
    When negotiations result in an agreement within the 90-day period, OCR will issue the letter of
    finding(s) to the complainant and notify the recipient in writing of its acceptance of the signed
    agreement.

(h) Negotiation Impasse
    OCR may end the negotiations period at any time prior to the expiration of the 90-calendar day period
    when it is clear that agreement will not be reached (e.g., the recipient has refused to discuss any
    resolution; the recipient has indicated a refusal to agree to a key resolution term; the recipient has not
    responded to a proposed resolution agreement and at least 30 calendar days have passed). At such
    time, OCR shall issue an Impasse Letter that informs the recipient that OCR will issue a letter of
    impending enforcement action in 10 calendar days if a resolution agreement is not reached within that
    10-day period. The letter will include a description of OCR’s unsuccessful attempts to resolve the
    complaint. If the recipient does not enter into a resolution agreement within 10 calendar days of the
    date of the issuance of the Impasse Letter, OCR must follow the procedures in CPM Section 305 for
    the issuance of a Letter of Impending Enforcement Action regarding non-compliance determinations.
    In the case of a mixed determination, when the negotiations included allegations that were appropriate
    to resolve prior to the conclusion of the investigation pursuant to CPM Section 302 and allegations for
    which OCR made determinations of non-compliance, OCR shall issue a Letter of Impending
    Enforcement Action in 10 calendar days if a resolution agreement is not reached within that 10-day
    period. The letter will include a description of OCR’s unsuccessful attempts to resolve the complaint.
    If the recipient does not enter into a resolution agreement within 10 calendar days of the date of the
    issuance of the Impasse Letter, OCR must follow the procedures in CPM Section 305 for the issuance
    of a Letter of Impending Enforcement Action regarding non-compliance determinations.

(i) Negotiations On-Going at the End of the 90-day Period
    If OCR and the recipient negotiate for 90 calendar days and fail to reach final agreement by the 90th
    day, but negotiations are on-going, OCR shall inform the recipient that OCR will issue a Letter of
    Impending Enforcement Action in 30 calendar days if a resolution is not reached within that 30-day
    period. Negotiations will be considered on-going if the recipient has agreed in principle to the terms of
    the agreement, but needs a short period of time within which, for example, to obtain approval of the
    agreement (e.g., by a board of education or president of a college) and/or the appropriate signature on
    the agreement; or where the recipient has agreed to most of the terms of the agreement but requests a
    short period of additional time to negotiate other terms. If the recipient does not enter into a
    resolution agreement within 30 calendar days, OCR will issue a Letter of Impending Enforcement
    Action regarding non-compliance determinations pursuant to CPM Section 305.
    In the case of a mixed determination, when the negotiations included allegations that were appropriate
    to resolve prior to the conclusion of the investigation pursuant to CPM Section 302, and allegations
    for which OCR made determinations of non-compliance, OCR shall inform the recipient that OCR
    will issue a Letter of Impending Enforcement Action in 30 calendar days if a resolution is not reached
    within that 30-day period. If the recipient does not enter into a resolution agreement within 30
    calendar days, OCR will issue a Letter of Impending Enforcement Action regarding non-compliance
    determinations pursuant to CPM Section 305.
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 20 of 32
CaseProcessingManual                                                                      |Page 19




SECTION 304       GUIDELINES FOR RESOLUTION AGREEMENTS

The complaint will be considered resolved and the recipient deemed compliant when the recipient, after
negotiating with OCR and reaching agreement on its terms, enters into and fulfills the terms of a
resolution agreement.

Resolution Agreements:

    •   Must be signed by a person with authority to bind the recipient;
    •   Must include:
         Specific acts or steps the recipient will take to resolve compliance concerns and/or violations.
         Dates for implementing each act or step.
         Dates for submission of reports and documentation.
         Where appropriate, language requiring submission of documents and/or other information or
           actions for OCR’s review and approval, and timeframes for their submission.
         Timeframes requiring the recipient to implement what OCR has approved, and
           language requiring documentation verifying implementation.
         The following statements of principle:
           o The recipient understands that by signing the Agreement, it agrees to provide data and
               other information in a timely manner in accordance with the reporting requirements of
               the Agreement. Further, the recipient understands that during the monitoring of the
               Agreement, if necessary, OCR may visit the recipient, interview staff and students, and
               request such additional reports or data as are necessary for OCR to determine whether the
               recipient has fulfilled the terms of the Agreement.
           o Upon the recipient’s satisfaction of the commitments made under the Agreement, OCR
               will close the case.
           o The recipient understands and acknowledges that OCR may initiate administrative
               enforcement or judicial proceedings to enforce the specific terms and obligations of the
               Agreement. Before initiating administrative enforcement (34 C.F.R. §§ 100.9, 100.10),
               or judicial proceedings to enforce the Agreement, OCR will give the recipient written
               notice of the alleged breach and sixty (60) calendar days to cure the alleged breach.

Where the agreement is memorialized through an exchange of letters or other written communications,
each of the above elements must be satisfied.

SECTION 305       LETTER OF IMPENDING ENFORCEMENT ACTION

When following the expiration of the 10 calendar day period referenced in CPM Section 303(h) or the 30
calendar day period referenced in CPM subsection 303(i), the recipient does not enter into a resolution
agreement to resolve the identified areas of non-compliance, OCR will prepare a Letter of Impending
Enforcement Action. The following information must be included:
   • A statement of allegation(s) in the case.
   • A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis for
       the investigation.
   • A statement of the findings of fact for each allegation supported by any necessary explanation or
       analysis of the evidence on which the findings are based.
   • Conclusions for each allegation that reference the relevant facts, the applicable regulation(s), and
       the appropriate legal standards.
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 21 of 32
CaseProcessingManual                                                                        |Page 20

   •   Notice that the Letter of Impending Enforcement Action is not intended and should not be
       construed to cover any other issue regarding the recipient’s compliance.
   •   Notice of the time limit on OCR’s resolution process and the consequence of failure to reach
       agreement.
   •   A description of OCR’s unsuccessful attempts to resolve the case.
   •   When a decision is made to defer final approval of any applications by the recipient for additional
       federal financial assistance or, with respect to the Boy Scouts Act, additional funds made available
       through the Department over what the recipient is presently receiving, the letter also will provide
       notice of such possible deferral. A separate deferral letter will be prepared if appropriate.
   •   Title II letters will include the following language: “The complainant may have a right to file a
       private suit pursuant to Section 203 of the Americans with Disabilities Act, whether or not OCR
       finds a violation of Title II.”

To resolve the case after issuance of the Letter of Impending Enforcement Action, any resolution
agreement that the recipient proposes must be approved by OCR.

SECTION 306       REFERRALS FROM THE DEPARTMENT OF JUSTICE (DOJ) AND THE
                  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC)

When a Title II complaint is referred to OCR by the Department of Justice, OCR will send a copy of the
letter resolving the case to DOJ. When a Title II/504 employment discrimination complaint has been
dual-filed with EEOC and OCR, and when a complaint has been referred to OCR, OCR will notify the
EEOC once the complaint has been resolved. See 28 C.F.R. Part 37 and 29 C.F.R. Part 1640.

ARTICLE IV: COMPLIANCE REVIEWS AND DIRECTED
INVESTIGATIONS
The investigation and resolution options and procedures identified in the CPM will be utilized for
compliance reviews and directed investigations, as appropriate. See CPM Articles III, V, and VI. The
“initiation date” is the date of the letter notifying the recipient of the compliance review or directed
investigation.

SECTION 401       COMPLIANCE REVIEWS

In addition to the regulations implementing Title VI that require OCR to investigate complaints that are
filed with the agency, the regulations require OCR to initiate “periodic compliance reviews” to assess the
practices of recipients to determine whether they comply with the Title VI regulations. See 34 C.F.R. §
100.7(a). This regulatory provision is incorporated by reference in the regulations implementing other
statutes enforced by OCR. See Title IX (34.C.F.R. § 106.71), Section 504 (34. C.F.R. § 104.61), and the
Boy Scouts Act (34. C.F.R. § 108.9). For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title
II, see 28 C.F.R. § 35.172(a).

The compliance review regulations afford OCR broad discretion to determine the substantive issues for
investigation and the number and frequency of the investigations.

SECTION 402       DIRECTED INVESTIGATIONS

In appropriate circumstances, OCR may conduct a directed investigation when information indicates a
possible failure to comply with the laws and regulations enforced by OCR, the matter warrants immediate
attention and the compliance concern is not otherwise being addressed through OCR’s complaint,
compliance review or technical assistance activities. See 34 C.F.R. § 100.7(c). This regulatory provision
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 22 of 32
CaseProcessingManual                                                                       |Page 21

is incorporated by reference in the regulations implementing the other statutes enforced by OCR. See
Title IX (34 C.F.R. § 106.71), Section 504 (34 C.F.R. § 104.61), and the Boy Scouts Act (34 C.F.R. §
108.9). For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title II, see 28 C.F.R. Part 35.

A directed investigation is an OCR-initiated process that allows OCR to address possible discrimination
that is not currently being addressed through OCR’s complaint, compliance review or technical assistance
activities. Depending on the circumstances, a directed investigation may include offering technical
assistance to the recipient, and/or conducting an expedited investigation that may result in a resolution
agreement that will ensure that recipients come into compliance with the requirements of the civil rights
laws and regulations enforced by OCR.

ARTICLE V: MONITORING RESOLUTION AGREEMENTS
SECTION 501       RESPOND TO MONITORING REPORTS AND VERIFY RECIPIENT’S
                  IMPLEMENTATION

OCR will promptly acknowledge receipt of interim and final monitoring reports. OCR will evaluate the
report and issue an appropriate response (e.g., where OCR determines actions taken are sufficient or
insufficient under the agreement). OCR must obtain sufficient information to determine whether the
commitments made by the recipient have been implemented consistent with the terms of the resolution
agreement. Depending on the nature of the agreement, verification of remedial actions may be
accomplished by, for example, review of reports, documentation and other information submitted by
recipients and knowledgeable persons, interviews of the recipients and knowledgeable persons and/or site
visit(s).

SECTION 502 IMPLEMENTATION PROBLEMS

OCR will promptly provide written notice to the recipient of any deficiencies with respect to
implementation of terms of the agreement, and will request appropriate action to address such
deficiencies. When OCR has determined that a recipient has failed to comply with the agreement or any
of the terms thereof for reasons that do not justify modification of the agreement pursuant to CPM
subsection 503(a), OCR will take prompt action pursuant to CPM Section 305 and CPM Article VI to
enforce the agreement.

SECTION 503       MODIFICATIONS OF AGREEMENTS
(a) Changed Circumstances Affecting Agreements
    OCR may agree to modify or terminate a resolution agreement when it learns that circumstances have
    arisen that substantially change, fully resolve, or render moot, some or all of the compliance concerns
    that were addressed by the resolution agreement. OCR may also modify the agreement in response to
    changes in controlling case law, statutes, regulations, or agency policy.

(b) New Compliance Issues
    OCR may address a new compliance issue(s) identified for the first time during monitoring by
    providing technical assistance or considering the issue(s) for a possible compliance review or directed
    investigation. See CPM Section 401 and 402.
(c) Approval of Modifications
    OCR must approve modifications to the agreement (e.g., requests to change the substance of any
    provision in the agreement, requests for extension of time to submit a report or to complete a required
         Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 23 of 32
CaseProcessingManual                                                                          |Page 22

      action). Approved modifications must be set forth in writing and appended to the original agreement.
      Requests for modification must be documented in the case file. The complainant will be notified in
      writing of approved modification(s) to the substance of the agreement.

SECTION 504         CONCLUSION OF MONITORING

OCR will conclude the monitoring of a case when it determines that the recipient has fully and effectively
implemented the terms of the resolution agreement, including any subsequent approved modifications to
the agreement. The recipient and the complainant will be promptly notified in writing of this
determination.

ARTICLE VI: INITIATION OF ENFORCEMENT ACTION
When OCR is unable to negotiate a resolution agreement with the recipient, OCR will initiate
enforcement action. OCR will either: (1) initiate administrative proceedings to suspend, terminate, or
refuse to grant or continue and defer financial assistance from or, with respect to the Boy Scouts Act,
funds made available through the Department to the recipient; or (2) refer the case to DOJ for judicial
proceedings to enforce any rights of the United States under any law of the United States.

SECTION 601         INITIATE ADMINISTRATIVE PROCEEDINGS WHERE APPROPRIATE
When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, request that an administrative proceeding be initiated. OCR will establish a
team to prosecute the case. When deferral of funds has been imposed, the Notice of Opportunity for
Hearing will be issued within 30 days of the notice of the deferral action.

SECTION 602         REFER TO DOJ WHERE APPROPRIATE
When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, issue a letter to the recipient stating that the case will be referred to DOJ in
10 days from the date of the letter.

SECTION 603         ENFORCEMENT FOR DENIAL OF ACCESS
A recipient denies access to OCR when it:
  •     Refuses to permit OCR access during the recipient’s normal business hours to information
        maintained by the recipient that is necessary to determine compliance status of the allegation(s) and
        issue(s) under investigation, or, during monitoring, recipient’s compliance with a resolution
        agreement. Generally, this includes the access to books, records, accounts, including electronic
        storage media, microfilm, retrieval systems and photocopies, and other sources of information,
        including witnesses, and recipient’s facilities.
  •     Refuses to permit OCR access to its employees during the recipient’s regular business hours.
  •     Fails to provide information by virtue of the refusal of one of its employees to do so or to provide
        access to information maintained exclusively by an employee in his/her official capacity.
  •     Refuses to complete applicable OMB-approved compliance and survey forms relevant to an
        investigation.
Where the recipient has refused to provide OCR access orally, either in person, over the telephone or
through use of other media, OCR must attempt to ascertain the exact basis for the recipient’s refusal and
explain OCR’s authority to obtain the evidence. Where attempts to persuade the recipient to provide
access have failed, OCR must send a letter to the recipient that sets forth in detail the evidence (e.g.,
       Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 24 of 32
CaseProcessingManual                                                                        |Page 23

documents, data, other information, witnesses) to which the recipient denied OCR access and specifies
the efforts that OCR has made to obtain the evidence. If the recipient does not voluntarily provide OCR
with access to the requested evidence within 30 calendar days of OCR’s issuance of the letter to recipient,
OCR will issue a Letter of Impending Enforcement Action. If the recipient continues to deny OCR access
to the requested evidence, OCR will issue a letter to the recipient stating OCR’s intention to impose
deferral of funds.

SECTION 604       ENFORCEMENT FOR FAILURE TO COMPLY WITH OCR AGREEMENT
Where the recipient has failed to comply with the terms of a resolution agreement OCR must issue a
Letter of Impending Enforcement Action pursuant to CPM Section 305. If the recipient does not come
into compliance after issuance of the Letter of Impending Enforcement Action, OCR will initiate
enforcement action pursuant to either CPM Section 601 or CPM Section 602.


ARTICLE VII APPENDICES
SECTION 701       SPECIAL INTAKE PROCEDURES
(a) Age Discrimination Complaints

    An age discrimination complaint is timely when it is filed within 180 days of the date the complainant
    first had knowledge of the alleged discrimination. For good cause shown, OCR may extend this time
    limit.
    For service complaints under the Age Discrimination Act, the complainant may file a civil action
    under the Age Discrimination Act in federal court but only after he or she has exhausted
    administrative remedies. Administrative remedies are exhausted when either of the following has
    occurred: (1) 180 days have elapsed since the filing of a complaint with OCR and OCR has made no
    finding, or (2) OCR issues a finding in favor of the recipient. If OCR fails to make a finding within
    180 days or issues a finding in favor of the recipient, OCR will promptly notify the complainant of
    this fact and of his or her right to bring a civil action for injunctive relief. OCR’s notice must also
    contain the following information: that a civil action can be brought only in a United States district
    court for the district in which the recipient is found or transacts business; that a complainant
    prevailing in a civil action has the right to be awarded the costs of the action, including reasonable
    attorney's fees, but that these costs must be demanded in the complaint filed with the court; that
    before commencing the action, the complainant shall give 30 days’ notice by registered mail to the
    Secretary, the Secretary of Health and Human Services, the Attorney General of the United States,
    and the recipient; that the notice shall state the alleged violation of the Age Discrimination Act, the
    relief requested, the court in which the action will be brought, and whether or not attorney's fees are
    demanded in the event the complainant prevails; and that the complainant may not bring an action if
    the same alleged violation of the Age Discrimination Act by the same recipient is the subject of a
    pending action in any court of the United States.

   1. Employment Complaints

       OCR does not have jurisdiction over employment complaints under the Age Discrimination Act.
       Employment complaints filed by persons 40 and older are referred to the appropriate EEOC office,
       and the OCR complaint is closed. Employment complaints filed by persons under 40 are not
       within the jurisdiction of EEOC and may be closed with notice to the complainant that there is no
       jurisdiction under the Act. If the complaint alleges age discrimination in employment that is
       within EEOC’s jurisdiction and also contains allegations of discrimination in services within the
       jurisdiction of OCR, the complaint is split into two separate cases. Each is given its own case
       Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 25 of 32
CaseProcessingManual                                                                        |Page 24

       number, the age employment complaint is referred to EEOC with the OCR age employment case
       being closed, and OCR proceeds with the age services complaint.

   2. Service Complaints

       All complete and timely complaints (see 34 C.F.R. §§ 110.31 and 110.32) containing an
       allegation of age discrimination in services are promptly referred to:

               Federal Mediation and Conciliation Service
               Attention: Alternative Dispute Resolution Department
               250 E. Street SW
               Washington, D.C. 20427

       Where OCR receives a complaint containing both allegations of age discrimination in services
       and allegations under Title VI, Title IX, Title II, Section 504, and/or the Boy Scouts Act, and
       OCR determines that the non-age allegation(s) is independent and separable from the age
       allegation, OCR will refer only the age portion of the complaint to FMCS. OCR will proceed to
       investigate the additional allegations over which OCR has jurisdiction. OCR will not wait for
       mediation of the age portion of the complaint to conclude before beginning investigation of the
       non-age portion of the complaint.

       Copies of the complaint and letters to the complainant and recipient and a completed FMCS
       “Request for ADA Mediation Assistance” must be included.

       If FMCS does not resolve the complaint within 60 days from the date of filing with OCR, OCR
       will resume processing the age aspects of the complaint. The date that the complaint or any
       portion of a complaint is sent to FMCS shall be entered in CMS; the date that the complaint is
       referred back from FMCS shall also be entered in CMS. FMCS’s processing time will,
       therefore, not be included in OCR’s case processing time.

(b) Title VI Complaints against Proprietary Schools

   Authority to process Title VI complaints against proprietary vocational schools (privately owned,
   profit-making enterprises that teach a trade or skill) has, with certain exceptions, been delegated to the
   U.S. Department of Veterans Affairs. Such complaints must be forwarded to:

               U.S. Department of Veterans Affairs
               Office of Resolution Management
               810 Vermont Avenue, N.W.
               Washington, D.C. 20420

 OCR must refer to the U.S. Department of Health and Human Services Title VI complaints filed against
 a proprietary school operated by a hospital. The complainant must be notified of the referral, and the
 complaint closed.

 The following exceptions apply:

   •   OCR remains responsible for enforcement of Title VI where a proprietary vocational school is
       operated by a college or university. See 38 C.F.R. § 18a.1(a).
       Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 26 of 32
CaseProcessingManual                                                                       |Page 25

   •   OCR remains responsible for enforcement of Title VI where a proprietary vocational school
       offers non-degree courses for which credit is given and which, on transfer, would be accepted
       toward a baccalaureate or higher degree by a degree-granting institution. See 38 C.F.R. § 18a.1
       (b).

(c) Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R.
    §§ 42.601 – 42.613)

   Race, color, national origin and sex discrimination in employment complaints will be processed in
   accordance with the government-wide regulations. OCR will:

  1. Within ten days of receipt, notify the complainant and the recipient that OCR has received the
     complaint, including the date, place and circumstances of the alleged unlawful employment
     practice.

  2. Within 30 days of receipt:

          i.   Determine whether OCR has jurisdiction over the complaint under Title VI and/or Title
               IX.
         ii.   Determine whether EEOC may have jurisdiction over the complaint.
        iii.   Transfer to the EEOC all complaints over which OCR does not have jurisdiction but over
               which EEOC may have jurisdiction. Notify the complainant and the recipient of the
               transfer, the reason for the transfer, the location of the EEOC office to which the
               complaint was transferred and that the date the agency received the complaint will be
               deemed the date it was received by EEOC.
        iv.    Refer to the EEOC certain complaints over which both OCR and EEOC appear to
               have jurisdiction (“joint complaints”), consistent with the following guidance:
                 Absent special circumstances, OCR will refer a joint complaint that solely alleges
                 employment discrimination against an individual.
                 Absent special circumstances, OCR will not refer a joint complaint alleging a pattern or
                 practice of employment discrimination.

                 Absent special circumstances, OCR will not refer a joint complaint that alleges
                 discrimination in employment and includes allegations regarding other practices of a
                 recipient. If, because of special circumstances, the employment allegations of such a
                 complaint are referred to EEOC, OCR will assign a new case number to the allegations
                 that are retained.
                 OCR will notify the complainant and recipient of the action taken on the joint
                 complaint. In the case of a referral to EEOC, the notice will include the location of the
                 EEOC office to which the complaint was referred, the civil rights provision(s)
                 involved, the authority of EEOC under this regulation and that the date the agency
                 received the complaint will be deemed the date it was received by EEOC.
                 For those joint complaints retained for OCR investigation, OCR will contact the EEOC
                 to ensure that, in the event EEOC has also received the complaint, EEOC defers its
                 investigation.
            Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 27 of 32
CaseProcessingManual                                                                           |Page 26

(d) Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i))
       OCR has jurisdiction to investigate Title II complaints against public elementary and secondary
       education systems and institutions, public institutions of higher education and vocational education
       (other than schools of medicine, dentistry, nursing, and other health-related schools), and public
       libraries. When OCR receives an ADA-only complaint over which it does not have jurisdiction, it
       will be referred to the DOJ, and then closed. The complainant will be notified of the referral.

(e) Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29
    C.F.R. Part 1640)

   1. Referral or Deferral

       i.     Disability employment complaints shall be referred to the DOJ Civil Rights Division if OCR
              has no jurisdiction under either Title II of the ADA or Section 504 of the Rehabilitation Act of
              1973, and EEOC does not have jurisdiction under Title I (i.e., recipient has fewer than 15
              employees). If EEOC has jurisdiction under Title I (recipient has 15 or more employees) the
              complaint shall be referred to the EEOC.

    ii.       OCR shall defer individual complaints unless the complainant elects to have OCR process the
              charge. OCR must notify the complainant in writing that he or she may choose whether to
              have OCR or the EEOC process the complaint and that if the complainant would like OCR to
              process the complaint, OCR must receive such written request within 20 calendar days of the
              date of the letter. See 28 C.F.R. § 37.8 (a)(1). If special circumstances make deferral
              inappropriate, OCR and the appropriate agency may jointly determine to reallocate
              investigation responsibilities. See 28 C.F.R. § 37.8 (e).

  2.        Retention

       i.     When OCR has jurisdiction over a disability employment complaint under Section 504, OCR
              shall retain the complaint if:

              • The EEOC does not have jurisdiction under Title I (i.e., if fewer than 15 employees).
              • The EEOC has jurisdiction, but the complainant elects to have OCR process the complaint.
              • The complaint alleges discrimination in both employment and in other practices or services
                 covered by Section 504.
              • The complaint alleges a pattern or practice of employment discrimination. See 28 C.F.R. §
                 37.6(d)(1).

        ii.     When OCR has jurisdiction under Title II of the ADA but not under Section 504, OCR shall
                retain jurisdiction over a complaint when it determines that EEOC does not have jurisdiction
                under Title I. See 28 C.F.R. §§ 37.6 (d)(2) and (3).

SECTION 702           DATA COLLECTION AND INFORMATION GATHERING
(a) Generally

   OCR’s data collection and information gathering activities will depend upon the particular case,
   applicable legal standards, and investigative/resolution strategy. The data/information collection and
   other investigative activities will vary from case to case depending on the extent to which relevant
   data are in the control of the recipient or others, and investigation strategies. Some general
   investigative principles and practices include:

        •     Obtain independent written documentation to corroborate oral statements.
         Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 28 of 32
CaseProcessingManual                                                                        |Page 27

     •     Label all evidence, documents, electronic media, and written records of contact, with
           information identifying the case being investigated and the circumstances under which the
           evidence was obtained (e.g., where and when an interview was conducted, and who provided a
           given document).
     •     Document efforts to obtain access to recipient data and witnesses.
     •     Undertake a robust outreach to the recipient community to increase access to relevant
           information in the conduct of an investigation (e.g., by publicizing OCR’s presence and
           availability in onsite investigations for individual interviews and focus groups as well as OCR’s
           availability for discussion with interested individuals before and subsequent to the onsite), as
           appropriate.
     •     Determine whether it is appropriate to obtain interim relief for the complainant. As soon as
           OCR identifies the need for such relief, OCR will contact the recipient to secure it.
     •     Collect data resulting from any methods that OCR or recipients use to track and evaluate
           recipient’s compliance with their legal responsibilities (e.g., data from OCR’s Civil Rights Data
           Collection, recipient public websites, climate surveys, and other self-assessment tools).

(b) OCR’s Authority to Obtain Information

   OCR has the right of access during a recipient’s regular business hours to the recipient’s facilities and
   to information maintained by the recipient that is necessary to determine compliance status on those
   issues under investigation. See 34 C.F.R. § 100.6 (c), 34 C.F.R. § 99.31(a)(3)(iii) and 34 C.F.R. §
   110.22. Generally, this includes access to such of the recipient’s books, records, accounts, including
   electronic storage media, microfilming, retrieval systems and photocopies maintained by the
   recipient, and other sources of information, including witnesses, and its facilities as may be relevant
   in OCR’s judgment to ascertain compliance.

(c) Requests for Records
  1. Data Requests
     A data request seeks information from the recipient relevant to the investigation. It can be used to
     initiate information collection or to request further information, as necessary.

  2. Timeframes for Recipient’s Response
     Depending upon the nature and extent of OCR’s data request, the recipient will be given an
     appropriate amount of time to submit the information required. The timeframe will be established
     at OCR’s discretion, depending on the nature and extent of data requested and/or other special
     circumstances, including factors affecting feasibility of the timeframe brought to OCR’s attention
     by the recipient.
  3. Data Provided by Recipient
         A recipient must submit information as necessary for OCR’s compliance activities. However,
         other federal regulations and policies may restrict OCR’s information requests:

      i.     For example, in the context of an ongoing complaint, compliance review, or directed
             investigation, OCR may require recipients to record information in such form and containing
             such information as OCR may determine is necessary to assess compliance, without
          Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 29 of 32
CaseProcessingManual                                                                                                          |Page 28

                     obtaining prior approval for its use by the Office of Management and Budget. 11 See 34             10F




                     C.F.R. § 100.6(b).
        ii.          OCR must consider federal policies concerning paperwork burdens when requesting a
                     recipient to do more than provide OCR access to normally maintained information. Requests
                     that a recipient manipulate or compile information to meet an OCR need must be reasonable
                     and take into consideration the burden placed on the recipient. Recipients that maintain data
                     in an electronic format must provide the data in that format to OCR in a file type that can be
                     accessed by OCR. Recipients that do not maintain data in an electronic format are
                     encouraged to provide the requested information in an electronic format that can be accessed
                     by OCR.

        If a recipient invites OCR to come onsite and collect the requested information, including the
        interview of witnesses and provides OCR with sufficient access to files, records, logs, and
        appropriate indexes for OCR to obtain the needed information, then the recipient has provided OCR
        with the requisite access.
     4. Confidentiality
        OCR has the right of access to a recipient’s records, even if those records identify individuals by
        name. To protect the confidential nature of the records, OCR, for example, may permit the
        recipient to replace names with a code and retain a key to the code. However, OCR should inform
        the recipient that if at any time such a procedure impedes the timely investigation of the case, OCR
        shall have access to the unmodified records. See also 20 U.S.C. §§ 1232g (b)(1) and 1232g (b)(3)
        regarding the applicable provisions of the Family Educational Rights and Privacy Act.

(d) Interviews
      1. Introduction
         Interviews are an integral part of investigations. The objective of interviews is to gain an
         understanding of the records and data relevant to the issues in the case; to obtain information from
         and assess the credibility of witnesses; and to evaluate recipient defenses. OCR may conduct
         individual interviews and focus groups, as appropriate, as part of its investigations. OCR will
         make efforts to work with recipients to conduct interviews in a manner that minimizes disruptions
         to the recipient’s educational environment.

      2. Notice
          Prior to initiating an interview, OCR should inform the witness of the following:

                i.     The general purpose of the interview, including OCR’s role, what law or laws may be
                       pertinent to the investigation, and where appropriate, a brief explanation of what is under
                       investigation.
              ii.      The potential uses of the information to be obtained from the witness and the Freedom
                       of Information Act. A witness who wants a more thorough explanation should be given
                       a copy of the “OCR Notice of Witness Rights.” This Notice is available at:
                       (http://www2.ed.gov/about/offices/list/ocr/docs/witness-notice-mw.pdf)
              iii.     The witness’s right to personal representation during the interview by a person of his or
                       her choice.


11
  The Paperwork Reduction Act only applies to collections directed at 10 or more respondents, but with one important exception. Any
information requirement in a “rule of general applicability” is presumed to affect or potentially affect at least 10 respondents.
     Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 30 of 32
CaseProcessingManual                                                                      |Page 29

      iv.    When the witness is an employee of a recipient, his or her right to refuse to have anyone
             else present during the interview and his or her right to refuse to reveal the content of an
             interview.
      v.     The regulatory provision(s) concerning prohibition of intimidating or retaliatory acts by a
             recipient.
      vi.    In most cases, the recipient’s counsel will be allowed to be present during upper level
             management interviews.

 3. Privacy
    OCR interviews witnesses under circumstances that assure privacy. An interpreter may be used
    when safeguards are taken to ensure the competence of the interpreter and to protect the witness’s
    privacy.

  4. Interviews with Minors (Persons under 18) or Legally Incompetent Individuals
     OCR shall obtain written consent from a parent or guardian prior to conducting an interview of
     any person under 18 years of age or otherwise adjudicated legally incompetent, for example,
     mentally impaired. Parental or legal guardian consent may not be required for persons under 18
     if they are emancipated under state law and are therefore considered to have obtained majority.
     For persons under 18 who state they are emancipated, OCR should obtain proof of emancipation.

     Parental or legal guardian consent may not be necessary where the questions asked are of a
     general nature, not related to any specific events in which the minor was involved, and there are
     no records kept to identify the student. Where a recipient refuses to allow minor students to be
     interviewed without consent where the questions asked are of a general nature, not related to any
     specific events in which the minor was involved, and there are no records kept to identify the
     student, written consent must be obtained.

     Where parents or guardians refuse to provide consent for an interview, and OCR determines that
     the child’s information is critical, OCR may attempt to secure parental or guardian consent by
     inviting the parent or guardian to be present during the interview. Where consent is denied, OCR
     will not interview the child.

  5. Records of Interviews
     A written record of interviews (i.e., in-person, telephonic, or through use of other electronic
     media) must be kept. Interviewers will notify interviewees when a tape recording is used and
     tape recording will be done only with the consent of the interviewee. When interviewers use tape
     recording, the tape becomes part of the case record along with the written record. Regardless of
     the technique used during the interview, a written record of the interview must be created.

     The record of the interview to be placed in the case file must contain the following information:

        i.    Case identification (name and case number).
       ii.    Name and identification of the interviewee, interviewer, and any other person present
              (include an explanation for the presence of any other persons).
      iii.    Date, time, and location of interview (including whether the interview was conducted in
              person or through use of media (e.g., telephone, videoconferencing.
      iv.      A record of whether the interviewee was informed of required notifications.
       v.     Written record reflecting the questions and responses obtained during the interview (this
              need not be a verbatim transcript but must accurately reflect the responses of the
              witness).
        Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 31 of 32
CaseProcessingManual                                                                          |Page 30

SECTION 703       FREEDOM OF INFORMATION ACT AND PRIVACY ACT

The information OCR collects is analyzed by authorized personnel within the agency and is used only for
authorized civil rights compliance and enforcement activities. In order to resolve a complaint OCR may
need to reveal certain information to persons outside the agency to verify facts or gather additional
information. Such information could include the name, the age or physical condition of a complainant.
The Privacy Act of 1974, 5 U.S.C. § 552a, and the Freedom of Information Act (FOIA), 5 U.S.C. § 552,
govern the use of personal information submitted to all federal agencies and their individual components,
including OCR.

The Privacy Act of 1974, 5 U.S.C. § 552a, regulates the collection, maintenance, use, and dissemination
of certain personal information in federal agency files. OCR’s investigation files have been exempted
from the provisions of the Privacy Act that provide individuals with access to records maintained on
them. The Department has published a Privacy Act system of records notice entitled Complaint Files and
Log, 18-08-01. Third parties may not gain access to records about individuals within a system of records
without the consent of the subject individual except as required by FOIA or pursuant to other statutory
exceptions contained in the Privacy Act. See 5 U.S.C. § 552a(b).

FOIA gives the public a right of access to records of federal agencies. The FOIA is implemented by
Department regulations. See 34 C.F.R. Part 5.

Any requests for copies of documents or other access to information contained in OCR’s case files should
be referred to the Regional Office staff responsible for handling FOIA and Privacy Act requests.
Although each request will be reviewed on a case-by-case basis, generally, OCR is not required to release
documents during the case resolution and investigation process or enforcement proceedings if the release
could reasonably be expected to interfere with OCR’s law enforcement activities. See 5 U.S.C. §
552(b)(7)(A). Also, a federal agency is not required to release records if they are pre-decisional
documents that would be subject to certain privileges in litigation. See 5 U.S.C. § 552(b)(5). Finally, a
federal agency is not required to release documents if their release would or could result in an
unwarranted invasion of privacy of an individual. See 5 U.S.C. §§ 552(b)(6) and (7)(C). OCR will not
reveal the name or other identifying information about an individual (including individuals who file
complaints or speak to OCR) unless (1) such information would assist in the completion of an
investigation or in enforcement activities against an institution that violates the laws; (2) such information
is required to be disclosed under the FOIA or the Privacy Act or otherwise by law; or (3) such
information is permitted to be disclosed under both FOIA and the Privacy Act and OCR determines
disclosure would further an interest of the Department and the United States.

In addition, OCR can release certain information about the complaint to the press or general public,
including the name of the school or institution; the date the complaint was filed; the type of
discrimination included in the complaint; the date the complaint was resolved, dismissed or closed; the
basic reasons for OCR’s decision; or other related information. Any information OCR releases to the
press or general public will not include the complainant’s name or the name of the person on whose
behalf the complaint was filed, except as noted in the paragraph above.

SECTION 704       RECIPIENTS OPERATING UNDER FEDERAL COURT ORDER
(a) United States a Party

When OCR receives a complaint alleging discrimination by a recipient against which the DOJ represents
the United States as a party in pending litigation, the following procedures will apply:

1. OCR notification to DOJ: The Regional Office Director will forward the complaint to DOJ by
   electronic mail immediately and ask whether DOJ wants OCR to refer the complaint to DOJ. This
          Case 1:18-cv-01568-TDC Document 49-3 Filed 02/11/19 Page 32 of 32
CaseProcessingManual                                                                       |Page 31

    will occur before any OCR evaluation of the complaint begins and even if it is clear on the face of the
    complaint that OCR would not open it for investigation.

2. DOJ response: DOJ will have seven calendar days after the date of OCR’s electronic mail
   notification to determine whether (1) DOJ wants OCR to refer the complaint to DOJ, or (2) DOJ does
   not want OCR to refer the complaint to DOJ. There are no additional options. For example, a
   complaint cannot be conditionally referred or conditionally declined, nor may DOJ request referral of
   only a portion of a complaint.\

3. No referral to DOJ: When DOJ indicates that it does not want OCR to refer the complaint, or DOJ
   does not respond within seven calendar days of the date of OCR’s electronic mail notification, OCR,
   in its sole authority, will immediately process the complaint.

4. Referral to DOJ: When DOJ indicates that it wants OCR to refer the complaint, then:

     i.    OCR will refer the entire complaint to DOJ.
    ii.    OCR will close the complaint and notify the complainant that the complaint has been referred
           to DOJ.
   iii.    Once a complaint is referred to DOJ, DOJ will be responsible for investigating and resolving
           the entire complaint. OCR will forward all communications it receives from the complainant
           relating to the complaint to DOJ and DOJ will be responsible for addressing all such
           communications. OCR will not accept any type of return or re-referral of the complaint from
           DOJ.
(b) United States Not a Party
    As part of evaluation of the complaint OCR will consult with parties about the current status of the
    court order.
